 

Case 20-10343-LSS Doc 2810 Filed 05/03/21 Page1of3

ee oo fre Zé, LIZ

Panera 3 aioe su oe
22 oe itn BS «pyr .

5th

— POLE NEY es) ft ti
4 is stat doit a
MBE wd Ler, F ON
tte eK HE Oy, ears O¢- PUMP
po | ZA Ta

LOD CFZUN YY Wed Bide

po OMELE A Bie
| SS Ue oh LM Gls “3 |
VERL Ie HUE 15. Yuk pour J
mo AND 2 sine Wer fay joey |
6 Alkan OND  £&z ‘A g
ed, wooly W be ey base hand |

Me MALE Uf f. Mice
Fadl f seh Udy

pe es Né BYP LE

Geis MN HE tA

No Z gol f HVE

a Wee "Fa QUCE. WE |
set ae ne

 

    
 

ft _—
|

 

 

 

 

 

 

 

 

—~--- + ee ee

 

 

 

 

 

 
 

a4 8 <

—_—_ Page 2 of 3

| Miu Fron Md VE.

|. 1h ea wtly LAP (yews oe

 

  
 

| FA as very Dc
4 LG Ge Z fie A Se
Of ee.
! a we tae G A Guill Sf,
“ie bE - TL
CP MCG? bie. — ao

a J) <M SE. Sota

| “2 LZ c ffl 4M) UNPER SBE

fou BO, ‘js VDP 20 ELLE Me

20UTS ' Littith HE. ee

Bh’

 
  

  

 

 
Case 20-10343-LSS Doc 2810 Filed 05/03/21 Page 3of3

 

yp emney iy Sup iif < c We
Wp nD? 6 LY _7 EF
Wag earn w/% A]
ot

LALEpP WrwYy | ¢
—

 

 
    

dh,

 

 
